 


110 HRES 100 EH: Expressing the sympathy of the House of Representatives to the families of women and girls murdered in Guatemala and encouraging the Government of Guatemala to bring an end to these crimes.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 100 
In the House of Representatives, U. S.,

May 1, 2007
 
RESOLUTION 
Expressing the sympathy of the House of Representatives to the families of women and girls murdered in Guatemala and encouraging the Government of Guatemala to bring an end to these crimes. 
 
 
Whereas Guatemalan women were among the victims during the 36-year Guatemalan internal armed conflict which ended with the signing of the 1996 Peace Accords and ushered in the process of reconciliation;  
Whereas since 2001, more than 2,000 women and girls have been murdered in Guatemala often preceded by abduction, sexual assault, or brutal mutilation;  
Whereas from 2001 to 2006, the rate at which women and girls have been murdered in Guatemala has increased sharply, at a higher rate than the murder rate of men in Guatemala during the same period;  
Whereas the number of murders of Guatemalan women and girls has increased significantly from 303 in 2001 to more than 500 in 2006;  
Whereas, according to reports from Guatemalan officials, most of the victims are women ranging in age from 18 to 30 and many were abducted in broad daylight in well-populated areas;  
Whereas the manner and rate of murders of Guatemalan women and girls suggests an increase in gender based killings, an extreme form of violence against women that can include torture, mutilation, and sexual violence;  
Whereas, according to data from Guatemala’s Public Prosecutors Office, few arrests and fewer convictions have taken place, leading to accusations that police, prosecutors, forensics experts, and other state justice officials have not brought the perpetrators to justice;  
Whereas inadequate financial, human, and technical resources, as well as a lack of forensic and technical expertise, has complicated the arrest and prosecution of suspects;  
Whereas the Guatemalan Human Rights Ombudsman reports that on ten separate occasions police officers have been implicated in the murder of Guatemalan women and girls and recommends that such officers and other officials be held accountable for their acts;  
Whereas the Guatemalan Special Prosecutor for Crimes Against Women, in her statements regarding the Guatemalan murder cases, reported that her office has reviewed approximately 800 reports of domestic violence per month, with some of those cases ending in murder;  
Whereas the Government of Guatemala has undertaken efforts to prevent violence against women, as evidenced by its ratification of the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, the United Nations Convention on the Elimination of All Forms of Discrimination Against Women, the Convention of Belem do Para, and other international human rights treaties, and the enactment of laws and the creation of state institutions to promote and protect the rights of women;  
Whereas, in June 2006, the Government of Guatemala successfully abolished the Rape Law which had absolved perpetrators of criminal responsibility for rape and certain other crimes of violence upon the perpetrator’s marriage with the victim;  
Whereas the Government of Guatemala has created special police and prosecutorial units to address the brutal murders of Guatemalan women and girls;  
Whereas Guatemalan legislators from various parties have joined lawmakers from Mexico and Spain to form the Interparliamentary Network against Femicide;  
Whereas the Government of Guatemala and the United Nations recently signed an agreement to establish the International Commission Against Impunity in Guatemala (CICIG), which has a mandate to investigate and promote prosecution of illegal security groups and clandestine security organizations that function with impunity and are suspected of attacking human rights defenders, and other crimes that have undermined overall security in Guatemala;  
Whereas murders of Guatemalan women and girls have brought pain to the families and friends of the victims as they struggle to cope with the loss of their loved ones and the fact that the perpetrators of these heinous acts remain unknown to the proper authorities; and  
Whereas continuing impunity for the crime of murder is a threat to the rule of law, democracy, and stability in Guatemala: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its sincerest condolences and deepest sympathy to the families of women and girls murdered in Guatemala;  
(2)expresses the solidarity of the people of the United States with the people of Guatemala in the face of these tragic and senseless acts;  
(3)condemns the ongoing abductions and murders of women and girls in Guatemala which have been occurring with increasing brutality and frequency;  
(4)recognizes the courageous struggle of the victims’ families in seeking justice for the victims;  
(5)urges the Government of Guatemala to recognize domestic violence and sexual harassment as criminal acts;  
(6)encourages the Government of Guatemala to act with due diligence in order to investigate promptly the killings of women and girls, prosecute those responsible, and eliminate the tolerance of violence against women;  
(7)supports efforts to identify perpetrators and unknown victims through forensic analysis, including DNA testing, such as the National Institute for Forensic Science in Guatemala (INACIF) and encourages such efforts to be conducted by independent, impartial experts;  
(8)urges the President and Secretary of State to continue to express support for the efforts of the victims’ families and loved ones to seek justice for the victims, to express concern relating to the continued harassment of these families and the human rights defenders with whom they work, and to express concern with respect to impediments in the ability of the families to receive prompt and accurate information in their cases;  
(9)encourages the Secretary of State to urge the Government of Guatemala to honor and dignify the victims of the brutal murders and to continue to include in the Department of State’s annual Country Reports on Human Rights Practices all instances of improper investigatory methods, threats against human rights activists, and the use of torture with respect to cases involving the murder and abduction of women and girls in Guatemala;  
(10)encourages the Secretary of State to urge the Government of Guatemala to hold accountable those law enforcement and judicial officials whose failure to investigate and prosecute the murders adequately, whether through negligence, omission, or abuse, has led to impunity for these crimes;  
(11)encourages the Secretary of State to support and urge the Government of Guatemala to take measures to ensure that the special Guatemalan police and prosecutorial units have an adequate number of appropriately trained personnel with sufficient resources to conduct thorough and proper investigations and prosecutions that reflect the gravity and magnitude of this national security crisis;  
(12)recommends that the United States Ambassador to Guatemala continue to meet with the families of the victims, women’s rights organizations, and Guatemalan officials responsible for investigating these crimes and preventing such future crimes; and  
(13)recommends that the Secretary of State develop a comprehensive plan to address and combat the growing problem of violence against women in Latin America.  
 
Lorraine C. Miller,Clerk.
